DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application.

Response to Amendment
The amendment filed on 25 July 2022 has been entered. Claim(s) 1-20 remain pending in this application. The amendments to the drawings and claims has overcome the drawing objection and claim objections set forth in the office action mailed 26 April 2022.

Drawings
Figure 6 is objected under 35 CFR 1.83 because the numerals associated with the boxes (or circles) are not indicative as to what said symbol represents. Applicant is required to label in words the function of said rectangles, such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. For example, according to the specification, element 63 is a heat exchanger, therefore it is suggested that applicant labels box 63 – - Heat Exchanger --. Examples of clearly labeled block diagrams may be found in the following U.S. Pre-grant Publications: 2016/0076461, 2015/0330869, 2015/0251766, 2015/0128597.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janeke (U.S. Patent No. 5,191,761), hereinafter Janeke ‘761.

Regarding Independent Claim 1, Janeke ‘761 discloses a hybrid airbreathing rocket engine module (Figure 16) comprising: 
5an air intake arrangement (Figure 16 – Column 16, Lines 55-58 – the cone, 26/28, leading up to and including the inlet, 332, is an air intake arrangement) configured to receive air (Column 12, Lines 7-14 – the air intake arrangement takes in ambient air); 
a heat exchanger arrangement (336) configured to cool air from said air intake arrangement (Column 12, Lines 7-14 – the heat exchanger cools the incoming air from the inlet, 332); 
a compressor (356) configured to compress air from said heat exchanger arrangement (Figure 16 - Column 16, Lines 65-68 – the compressor, 356, compresses the air from the heat exchanger); and 
10one or more thrust chambers (326); 
wherein the air intake arrangement, the compressor, the heat exchanger arrangement, and the one or more thrust chambers are arranged generally along an axis of the engine module (Figure 16 – the intake, 332, the compressor, 356, the heat exchanger, 336, and the thrust chamber, 326, are arranged along the axis of the engine shown by the dashed line at the center of the figure); and 
wherein the heat exchanger arrangement is arranged between the compressor 15and the one or more thrust chambers (Figure 16 – the heat exchanger, 336, is located axially between the compressor,356, and the thrust chamber, 326, along the center axis), and
wherein an inlet end of the compressor is arranged between an outlet end of the compressor and the heat exchanger (the flow from the heat exchanger flows through the inlet end of the compressor before the outlet end of the compressor therefore the inlet end of the compressor is between the outlet end of the compressor and the heat exchanger).

Regarding Claim 2, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses the air intake arrangement comprises an inlet cone (26/28) configured to decelerate air received by the air intake arrangement (Figure 3 – Column 4, Lines 2-5 and Column 6, Lines 46-58 – the cone, 26/28, generates shockwaves, 42, which slow the flow of the air that is received by the intake arrangement), and wherein the compressor is at least partially arranged inside the inlet cone (Figure 16 – the compressor, 356, is at least partially inside the inlet cone).

Regarding Claim 3, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses the inlet cone include an apex, 322, located at an upstream end of the inlet cone (Figure 16 – the apex, 322, is at the leftmost/upstream end of the inlet cone,) wherein the inlet end of the compressor is located farther from the apex that the outlet end (the inlet end of the compressor is located further to the right/aft than the outlet end of the compressor, and therefore farther from the apex, 322, of the nose cone – See annotated figure below for clarification).

    PNG
    media_image1.png
    590
    1030
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Janeke ‘761

Regarding Claim 4, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses there is provided a first air flow path from the air intake arrangement to the heat exchanger arrangement (Figure 16 – the flow path from the inlet, 332, of the intake arrangement to the heat exchanger, 336, is the path that flows from left to right, as seen in the figure – See annotated Figure below for clarification), and a second air flow path from the heat exchanger arrangement to the inlet end of the compressor (Figure 16 – the flow path from the heat exchanger, 336, to the compressor, 336, is the path that flow from right to left, as seen in the figure – See annotated figure below for clarification), wherein theWO 2020/052910PCT/EP2019/072062 26second air flow path is configured to allow air to flow in a substantially longitudinal direction which is opposite to the flow of air in the first air flow path (Figure 16 – the second flow path flows substantially from right to left along the longitudinal axis which is opposite to the left to right flow of the first flow path – See annotated figure below for clarification).

    PNG
    media_image2.png
    589
    782
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Janeke ‘761

Regarding Claim 5, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses there is provided a third air flow path from the outlet end of the compressor to the one or more thrust chambers (Figure 16 – Column 16, Line 68 – Column 17, Line 6 – the flow path from the compressor outlet flows left to right from the outlet to the thrust chamber, 326 – See annotated figure below for clarification), wherein the third air flow path is configured to allow air to flow in a substantially longitudinal direction which is opposite to the flow of air in the second air flow path (Figure 16 – the third flow path flows substantially left to right in the longitudinal direction which is opposite of the right to left flow of the second flow path – See annotated Figure below for clarification).

    PNG
    media_image3.png
    803
    855
    media_image3.png
    Greyscale

Figure 3 - Annotated Figure from Janeke ‘761

Regarding Claim 6, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses the engine further comprises a nacelle (12/312), wherein the inlet cone, the heat exchanger arrangement, the compressor and the one or more thrust chambers are each at least partially arranged within the nacelle (Figures 3 and 16 – the inlet cone, 26/28, the heat exchanger, 336, the compressor, 356, and thrust chamber, 326, as located at least partially within the nacelle, 12/312, during certain modes of operation as shown in Figure 3).

Regarding Claim 7, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses the inlet cone is axisymmetric (Figure 16 – the inlet cone is symmetric around the central longitudinal axis as shown in Figure 16).

Regarding Claim 10, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses the one or more thrust chambers each comprises at least one rocket nozzle (Figure 16 – Column 17, Lines 3-6 – the thrust chamber, 326, is for a rocket engine and as shown in the figure the rocket engine includes a nozzle at the right side of the engine).

	Regarding Independent Claim 11, Janeke ‘761 discloses a structure for an engine module of a rocket engine (Figure 16 – the figure shows the structure for an engine module/components that are for operating a rocket engine, 326), said structure comprising an inlet cone (Figures 3 and 16, Elements 26/28) having  an apex, 322, located at an upstream end of the inlet cone (Figure 16 – the apex, 322, is at the leftmost/upstream end of the inlet cone), the inlet cone defining a volume for receiving an engine component (Figure 16 – the inlet cone has a volume inside that receives engine components, as shown in Figure 16) including a compressor, 356, positioned such that an outlet of the compressor is positioned nearer the apex of the inlet cone than the inlet of the compressor (the inlet end of the compressor is located further to the right/aft than the outlet end of the compressor, and therefore farther from the apex, 322, of the nose cone – See annotated figure below for clarification).


    PNG
    media_image1.png
    590
    1030
    media_image1.png
    Greyscale

Figure 4 - Annotated Figure from Janeke ‘761

	




Regarding Claim 12, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses the engine module has a longitudinal axis (the center longitudinal axis shown in a longitudinal axis of the engine module) having an upstream end of the longitudinal axis (the leftmost end of the axis the in the upstream end), and the compressor is positioned and arranged for flow in the compressor along the longitudinal axis and toward the apex (the flow from the inlet end of the compressor and therefore in the compressor flows to the left, i.e. towards the apex of the inlet cone along the longitudinal axis, before turning radially outward).

	Regarding Claim 13, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses the module in combination with a structure defining a volume for receiving the engine module (Figures 3 and 16 – the structure shown in Figure 16 is a structure for the module that includes a volume within the cone, 26/28, and nacelle, 12/312, for receiving the engine module as disclosed by Janeke ‘761).

	Regarding Claim 14, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses the hybrid airbreathing rocket engine module is configured to be switchable from an air-breathing mode to a full rocket mode (Column 3, Lines 33-62 – the engine is switchable between a ram jet/air breathing mode to a mode where only the rocket engine provides propulsion and thus acts in a full rocket mode).

	Regarding Claim 15, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses the engine module in combination with an aircraft (Figure 9 – Column 9, Lines 35-40 – the engine module is shown to be in combination with the aircraft, 70).

Regarding Claim 16, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses the engine module of the rocket engine is configured to be switchable from an air-breathing mode to a full rocket mode (Column 3, Lines 33-62 – the engine is switchable between a ram jet/air breathing mode to a mode where only the rocket engine provides propulsion and thus acts in a full rocket mode).

Regarding Independent Claim 17, Janeke ‘761 discloses a hybrid airbreathing rocket engine module (Figure 16) comprising: 
5an air intake (Figure 16 – Column 16, Lines 55-58 – the cone, 26/28, leading up to and including the inlet, 332, is an air intake ) configured to receive air (Column 12, Lines 7-14 – the air intake  takes in ambient air); 
a heat exchanger (336) configured to cool air from said air intake (Column 12, Lines 7-14 – the heat exchanger cools the incoming air from the inlet, 332); 
a compressor (356) configured to compress air from said heat exchanger (Figure 16 - Column 16, Lines 65-68 – the compressor, 356, compresses the air from the heat exchanger); and 
10one or more thrust chambers (326); 
wherein the air intake, the compressor, the heat exchanger, and the one or more thrust chambers are arranged generally along an axis of the engine module (Figure 16 – the intake, 332, the compressor, 356, the heat exchanger, 336, and the thrust chamber, 326, are arranged along the axis of the engine shown by the dashed line at the center of the figure); and 
wherein the heat exchanger is arranged between the compressor 15and the one or more thrust chambers (Figure 16 – the heat exchanger, 336, is located axially between the compressor,356, and the thrust chamber, 326, along the center axis); and
wherein an inlet end of the compressor is arranged between an outlet end of said compressor and the heat exchanger (the flow from the heat exchanger flows through the inlet end of the compressor before the outlet end of the compressor therefore the inlet end of the compressor is between the outlet end of the compressor and the heat exchanger).

Regarding Claim 18, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses the air intake  comprises an inlet cone (26/28) configured to decelerate air received by the air intake  (Figure 3 – Column 4, Lines 2-5 and Column 6, Lines 46-58 – the cone, 26/28, generates shockwaves, 42, which slow the flow of the air that is received by the intake ), and wherein the compressor is at least partially arranged inside the inlet cone (Figure 16 – the compressor, 356, is at least partially inside the inlet cone).

Regarding Claim 19, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses the compressor has an inlet end and an outlet end (Figure 16 – the compressor, 356, as an inlet and outlet ends – See annotated figure below for clarification), wherein the inlet end of the compressor is arranged facing the heat exchanger  (Figure 16 – the inlet end of the compressor faces to the right and therefore faces the heat exchanger , 336).

    PNG
    media_image1.png
    590
    1030
    media_image1.png
    Greyscale

Figure 5 - Annotated Figure from Janeke ‘761

Regarding Claim 20, Janeke discloses the invention as claimed and discussed above. Janeke further discloses there is provided a first air flow path from the air intake  to the heat exchanger  (Figure 16 – the flow path from the inlet, 332, of the intake  to the heat exchanger, 336, is the path that flows from left to right, as seen in the figure – See annotated Figure below for clarification), and a second air flow path from the heat exchanger  to the inlet end of the compressor (Figure 16 – the flow path from the heat exchanger, 336, to the compressor, 336, is the path that flow from right to left, as seen in the figure – See annotated figure below for clarification), wherein theWO 2020/052910PCT/EP2019/072062 26second air flow path is configured to allow air to flow in a substantially longitudinal direction which is opposite to the flow of air in the first air flow path (Figure 16 – the second flow path flows substantially from right to left along the longitudinal axis which is opposite to the left to right flow of the first flow path – See annotated figure below for clarification).

    PNG
    media_image2.png
    589
    782
    media_image2.png
    Greyscale

Figure 6 - Annotated Figure from Janeke ‘761

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Janeke ‘761 in view of Howarth (U.S. Patent No. 7,165,744), hereinafter Howarth.

Regarding Claim 8, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 does not disclose the axis of the engine module is curved.
However, Howarth teaches a propulsion engine (Figure 2 - Abstract, Line 1 – the turbine engine is a propulsion engine) with an axis that is curved (Figure 2 – a center axis of the engine passing along the center of the nacelle, 2, is an axis of the engine that is curved from the inlet to the outlet – See annotated figure below for clarification).

    PNG
    media_image4.png
    645
    1011
    media_image4.png
    Greyscale

Figure 7 - Annotated Figure from Howarth
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Janeke ‘761 by curving the engine module nacelle/housing thereby resulting in the center axis of the engine module being curved, as taught by Howarth, in order to allow alignment of the engine module such that it is in line with an upflow of air thereby avoiding turning of an inlet flow that creates a pressure loss (Howarth – Column 1, Lines 36-38) and exhaust the flow from the engine with a component of lift (Howarth – Column 1, Lines 42-55).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Janeke ‘761 in view of Janeke (U.S. Patent No. 8,215,589), hereinafter Janeke ‘589.

Regarding Claim 9, Janeke ‘761 discloses the invention as claimed and discussed above. Janeke ‘761 further discloses a fuel tank (Figure 17 – the fuel tank is the tank labeled “CH4”).
Janeke ‘761 does not disclose the fuel tank is arranged between the heat exchanger arrangement and the one or more thrust chambers.
However, Janeke ‘589 teaches an engine module (Figure 7) with a fuel tank (761), a heat exchanger arrangement (751), and a thrust chamber (780) where the fuel tank is arranged between the heat exchanger arrangement and the thrust chamber (Figure 7 – the fuel tank, 761, is located axially between the thrust chamber, 780, and the heat exchanger arrangement, 750).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Janeke ‘761 by placing the fuel tank in a position such that it is located between the heat exchanger arrangement and the thrust chamber, as taught by Janeke ‘589, in order to place the fuel tank within the structure with adequate volume for containing the fuel within the available space.

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the physical location of the components relative to each other or the compressor oriented in a “reverse flow” orientation ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that Janeke ‘761 does not disclose the amended limitations Applicant relies on the an argument defining the physical location of the inlet end and the outlet ends of the compressor. It is first pointed out that the amended limitation has a broadest reasonable interpretation where the flow from the heat exchanger flows into the inlet/inlet end of the compressor, then to the outlet end of the compressor, thereby placing the inlet end between the heat exchanger and the outlet end. Thus Janeke ‘761 discloses the claimed limitation.  In response to Applicant’s argument that the ducting before the schematically labeled compressor cannot be considered part of the compressor it is first noted that the compressor inlet end does not imply any specific structure, i.e. compressor blades. It is also respectfully pointed out that the ducting shown narrows in cross-section thus one of ordinary skill in the art would recognize that the compression of the air begins at the narrowing of the ducting and should be considered a compressor inlet end. This is a general concept of compressible gas flow and is further evidenced by Puzik (U.S. Pre-grant Publication 2018/0094647) in Figure 4 where the compressor inlet, 44, is separated from the impeller, 34, by the ducting between them.  Therefore inlet, i.e. inlet end of the compressor includes the ducting leading to the moving components of the compressor.  Thus without any additional structure being claimed it is proper to consider the ducting of Janeke ‘761 as the inlet end of the compressor.  Applicant further argues that Figure 17 indicates a cyclone being located between the heat exchanger and the compressor would preclude the ducting from being considered the inlet end of the compressor.  It is noted that this statement is conclusory and Janeke ‘761 does not show or discuss the exact location of the cyclone as it pertains to Figure 16. Further the cited inlet end of the compressor doe not include all the ducting from the heat exchanger and therefore without evidence the cited ducting/inlet end is proper.  Therefore the rejection of the amended claims under Janeke ‘761 is proper.
In response to Applicant’s argument that Janeke ’761 does not disclose the amended limitations of Claim 11 it is noted that Applicant’s argument relies on the cited ducting not being interpreted as the inlet end of the compressor.  However, as described above the inlet end of the compressor includes the ducting and therefore places the inlet end further to the right than the outlet end of the compressor.  Even further it is noted that the compressor is axisymmetric and therefore the it is appropriate to consider the distance from the axis along a centerline and thus the distance along the centerline to the inlet end is greater than the distance to the outlet end along the centerline.  Thus Janeke ‘761 discloses the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741